Opinion issued July 26, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01115-CR
____________

PAUL DARNELL MCCOVERY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 5 
Harris County, Texas
Trial Court Cause No. 1405890



MEMORANDUM  OPINION
	We previously abated this appeal and ordered a hearing in the trial court
because the reporter's record had not been filed and no counsel had made appearance
on appellant's behalf.  Among the issues that the trial court was to consider was
whether appellant desired to prosecute the appeal.  On June 14, 2007, the court
reporter, Ramona St. Julian-Sonnier, filed a transcript of the trial court's December
4, 2006 hearing in which appellant, Paul Darnell McCovery, stated that he wished to
withdraw his  appeal.  Accordingly, we withdraw our order of abatement and order
the appeal reinstated.  
	Appellant has not filed a written motion to dismiss the appeal.  See Tex. R.
App. P. 42.2(a).  However, given appellant's expressed desire to forego pursuit of his
appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in each case.  See Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly,
we dismiss the appeal.
	We further dismiss all pending motions as moot.
	We direct the clerk of this Court to issue the mandate.  See Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).